Citation Nr: 1526383	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to nonservice-connected death pension benefits.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.K.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  The Veteran died in June 2006.  The appellant is the surviving spouse of the deceased Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The Veteran testified before the Board at a September 2014 hearing at the Regional Office (RO).  A transcript of the hearing is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in June 2002.

2. The appellant is the surviving spouse of the deceased Veteran.
 
3. The appellant's yearly income is $20,634.96.

4. Affording the appellant the benefit of the doubt, at worst, her annual unreimbursed medical expenses total $10,170.91. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected VA death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. § 3.3, 3.262, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appellant was provided relevant notice in a February 2013 correspondence prior to the initial rating decision.  The letter informed the appellant of what evidence was need to support a claim of entitlement to death pension benefits and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA has obtained income verification from the Social Security Administration (SSA) and asked the appellant for information to substantiate her claim.  She has provided VA with statements regarding her income and expenses.  Resolution of this claim only requires information pertaining to the appellant's income and expenses, evidence of which is of record.  Though further evidence could be sought to confirm the claimed unreimbursed medical expenses are in fact unreimbursed medical expenses, as will be shown in the analysis part, even accepting all of the appellant's claimed unreimbursed medical expenses as such does not result in an award of entitlement to death pension benefits.  Accordingly, VA need not seek any other evidence.  See 38 C.F.R. § 3.159(d) (2014).  Furthermore, during the appellant's September 2014 hearing, when asked if she could submit additional documents about such expenses M.K. indicated that the documents already submitted provided an adequate snapshot of annual expenses.  Board Hearing Trans. page 15-18.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Death pension benefits are generally available to a surviving spouse or child, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2014).  Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) as set by Congress on a yearly basis. 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23.

Under the law, the maximum annual rate of improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23.  The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5).

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. §1503(a); 38 C.F.R. § 3.271(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, income from SSA disability benefits is included as countable income. 

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Amounts paid by a spouse before a veteran's death for the expense of the Veteran's last illness will be deducted from the income of the surviving spouse. 38 C.F.R. § 3.272(h)(1)(i).

Effective December 1, 2012, the MAPR for an eligible claimant, without a dependent child was $8,359.00.  U.S. Dep't. of Veterans Affairs, Survivors Pension Rate Tables - Effective 12/1/12, http://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp.  The record does not support a finding that the appellant has a dependent child, is in need of aid and attendance, or is housebound.  38 C.F.R. §§ 3.23, 3.351(b), 3.351(d)(2), (f).

The deceased Veteran had qualifying service as the entirety of his approximately two years of active service occurred during the Vietnam Era.  38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.3(a)(3), (b)(4).  However, the appellant's annual income for the annualized period in question exceeded the MAPR for that period thus she is not entitled to death pension benefits.  

The appellant filed a claim for death pension benefits in February 2013.  The appellant has reported her income and unreimbursed medical expenses via an October 2013 VA Form 9 and a written statement of expenses submitted at the time of her September 2014 Board hearing.  The September 2014 statement indicates her annual income is made up of a monthly Social Security payment of $1,472.90 and a The Goodyear Tire and Rubber Company (Goodyear) monthly pension payment of $246.68.  An inquiry with the SSA confirms that as of December 2012 the appellant SSA benefits increased to $1,472.90 monthly.  Furthermore, the Board finds no reason to doubt the accuracy of the Veteran's assertion that she receives $246.68 monthly from a Goodyear pension.  Therefore, the Veteran's income for a year is $1,472.90 multiplied by 12 months plus $246.68 multiplied by 12 months for a total of $20,634.96.  

Turning to unreimbursed medical expenses, the Veteran's expenses must exceed $417 (i.e. five percent of $8,359.00) to be excluded from annual income.  38 C.F.R. § 3.272.  On both the VA Form 9 and her written statement of expenses the Veteran discusses surgeries she underwent without detail as to unreimbursed cost, but they all predate her claim for death pension benefits.  Moreover, the record does not support a finding that the surgeries resulted in any unreimbursed medical expenses in excess of any medication cost and deductibles detailed below.  

The appellant also details, in her VA Form 9, her mortgage expense and monthly food costs; however, these expenses are not to be deducted from annual income when determining eligibility for death pension benefits.  38 C.F.R. § 3.272.  Once the mortgage and food expenses are disregarded, the VA Form 9 and written statement of expenses paint a similar picture of annual expenses.  Besides providing some documentation of the cost of her prescriptions, the Veteran has provided little in the way of invoices or receipts that could confirm that the expenses she details are in fact unreimbursed medical expenses that are not duplicative of each other.  However, the Board finds further confirmation of the expenses is not necessary as, even if every expense the appellant details is accepted as an unreimbursed medical expense that is not duplicative of another, the total once subtracted from the appellants income does not support a finding the appellant is entitled to death pension benefits.  

The appellant has detailed her annual unreimbursed medical expenses as: Medicare $1,258.80 ($104.90 monthly), Medicare Part B deductible $147.00 ($12.25 monthly), Blue Cross/Blue Shield secondary premium $960.00 ($80.00 monthly), Blue Cross/Blue Shield deductible $375.00, Blue Cross/Blue Shield catastrophic out of pocket $1,500.00 ($125.00 monthly), Silver Scrips Part D deductible $325.08 ($27.09 monthly), hospital insurance premium $4,430.40 ($369.20), and medication costs of $1,174.63 (annually $969.08 CVS, $180.55 Walters, and $25.00 Rite Aid).  This totals $10,170.91 of unreimbursed medical expenses during a 12 month period.  

Once these expenses, $10,170.91, are subtracted from the appellant's income, $20,634.96, you get an annual income of $10,464.05.  This is $2,105.05 in excess of the MAPR of $8,359.00 effective December 2012.  Therefore, the appellant is not entitled to death pension benefits.  The Board acknowledges that less than a year from the date the VA received the appellant's claim the MAPR was increased, effective December 2013; however, even if the increased MAPR of $8,485.00 is used this still leave the appellant approximately $2,000.00 in excess of the applicable MAPR.  U.S. Dep't. of Veterans Affairs, Survivors Pension Rate Tables - Effective 12/1/13, http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  

The appellant argues she has difficulty making ends meet.  Nevertheless, it cannot be disputed that the appellant's income from SSA and the Goodyear pension, even when taking unreimbursed medical expenses into account, exceeds the maximum annual pension rate.  Thus, the Board is constrained to find her income is excessive for the receipt of pension benefits.  Therefore, the benefit of the doubt doctrine does not apply and the appellant's claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to death pension benefits is denied.


REMAND

The Veteran's surviving spouse, the appellant, claims entitlement to service connection for the cause of the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

At the time of the Veteran's death he was not service connected for any disability.  Therefore, the issue is whether the principal or a contributory cause of the Veteran's death was incurred in or aggravated during active duty service.  His death certificate shows that he died in June 2002 of respiratory arrest, due to congestive heart failure, due to coronary artery disease, due to high blood pressure and insulin dependent diabetes mellitus.  VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure pursuant to 38 C.F.R. §§ 3.307 and 3.309.  Both type II diabetes mellitus and ishemic heart disease, to include coronary artery disease, are diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).

In his testimony at the September 2014 Board hearing, M.K. reported that during the Veteran's life time he indicated he thought he had been exposed to herbicides during his active service.  Board Hearing Trans page 5-7.  It was conceded that the Veteran did not service on active duty in Vietnam.  Id.  However, M.K. specifically pointed to the Veteran's time spent on active duty at Fort Campbell, Kentucky/Tennessee, Redstone Arsenal, Alabama, and in Germany as the locations of herbicide exposure.  Id.  M.K. alleges herbicides were used in and around these locations to defoliate the area.  Id.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Specifically, the M21-1MR provides that several items of development should be performed, asking the Veteran for the approximate dates, location, and nature of the alleged exposure, waiting 30 days for a response, furnishing the Veteran's detailed description of exposure to Compensation Service, requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged, if Compensation Service's review does not confirm that herbicides were used as alleged a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides should be made if sufficient information to permit such a search has been provided.  

As the Veteran is deceased he cannot provide the approximate dates, location, and nature of the alleged exposure.  However, M.K., in testimony, has provided the locations and nature of alleged exposure, so all that remains is approximate dates.  Therefore, the Veteran's service personnel records should be consulted to determine the dates that he served on active duty at Fort Campbell, Kentucky/Tennessee, Redstone Arsenal, Alabama, and in Germany.  This information should be used to complete the steps in the M21-1MR for verifying herbicide exposure on a factual basis in locations other than in the Republic of Vietnam or Korean DMZ.  

The Veteran's service personnel records are not presently associated with the claims file and as just noted they need to be consulted to adequately complete development of this claim.  The duty to assist includes obtaining additional service personnel records when necessary for an adequate determination.  38 U.S.C.A. § 5103A.  As such, it is necessary to associate the Veteran's personnel records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records to verify on what dates he served on active duty at Fort Campbell, Kentucky/Tennessee, Redstone Arsenal, Alabama, and in Germany.  If the records cannot be obtained, this fact should be noted in the claims file.

2. Following the completion of item (1), all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) should be completed in order to determine whether the Veteran was exposed to herbicides as alleged.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


